Citation Nr: 1743144	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  15-05 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Veteran represented by:	John Dorrity, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1941 to August 1943. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a video hearing before a Veterans Law Judge in January 2017; a transcript of the hearing has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran is so helpless as to be in need of regular aid and attendance of another person as a result of his service-connected disabilities.


CONCLUSION OF LAW


The criteria for SMC based on aid and attendance have been met.  38 U.S.C.A. § 1114 (l) (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board is granting the appeal and any discussion regarding the duties to notify and assist is not necessary.  Any error in these duties would not be prejudicial to the Veteran and is therefore harmless. 

SMC

Special monthly compensation is available when, as the result of service-connected disability, "a veteran suffers additional hardships above and beyond those contemplated by VA's schedule for rating disabilities."  Breniser v. Shinseki, 25 Vet.App. 64, 68 (2011) (citing 38 U.S.C. § 1114 (k)-(s)).  The rate of special monthly compensation "varies according to the nature of the veteran's service-connected disabilities."  Id.  The basic levels of special monthly compensation are set out in section 1114(k).

A veteran shall be considered to be in need of regular aid and attendance if he has the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or has such significant disabilities as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).

SMC is payable where a veteran suffers from a service connected disability that renders him permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  In determining the need for regular aid and attendance, consideration will be given to the inability of the Veteran to dress or undress himself, or to keep himself clean; frequent need of adjustment of any prosthetic which by reason of the disability cannot be done without aid; inability of the Veteran to feed himself; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect himself from the hazards or dangers of his daily environment.  Although the Veteran need not show all of the disabling conditions in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance, there is a threshold requirement that at least one of the enumerated factors be present.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

The Veteran is service connected for anxiety reaction (70 percent), lumber muscle strain (40 percent), residuals of fissurectomy and hemorrhoidectomy (10 percent), radiculopathy of left lower extremity (10 percent), and radiculopathy of right leg (10 percent).  He is in receipt of SMC based on housebound status.  The Veteran is also totally disability based on individual unemployability (TDIU) from July 2011 forward.  Additionally, the Veteran is legally blind due to macular degeneration, but this is unrelated to the Veteran's military service.  The Veteran contends that he is entitled to SMC based on the need for aid and attendance, as he claims that he needs assistance with activities of daily living.

As he does not meet the other aid and attendance qualifications, the issue is whether the Veteran "has such significant disabilities as to be in need of regular aid and attendance." 

VA medical treatment records report issues with daily activities.  For example, an October 2014 VA treatment record notes that the Veteran needed assistance in basically all activities of daily living, including physical assistance with washing, dressing, using toilet, moving from bed to standing position, and moving indoors, although the Veteran could move in bed and feed himself.  This treatment record notes that the Veteran "was not capable of increased independence (in ADL's, IADL's, or mobility)."

The Veteran has had three aid and attendance examinations.  All three note that the Veteran could not prepare his own meals; needed assistance in washing himself and tending to other hygiene needs; could not manage his own finances; had slow and abnormal gait; had problems bending and stooping; had imbalance which caused falls; had difficulty rising from sitting position; walked with a cane and crutches or needed a wheelchair, and needed a person to assist him if he left the house.  See November 2012, April 2014, January 2017 VA examination. 

The November 2012 VA examination noted macular degeneration with legal blindness, hypertension, COPD, benign prostatic hyperplasia, low back pain, lumbar spine stenosis, DJD, imbalance, and ambulatory dysfunction.  The disabilities which restrict activities of daily life were listed as blindness, DJD, and imbalance.  The examiner stated that the Veteran could not feed himself because of his blindness.  The Veteran had acceptable upper extremity strength.  The Veteran had chronic dizziness, imbalance, and frequent urination.  

The April 2014 examination reported that the Veteran could move his extremities, and could undertake average daily activities despite a decreased range of back motion and frailty.  The examiner reported that the Veteran used brace and crutches.

The January 2017 examiner noted that the Veteran had general weak appearance with flexed posture at waist, slow cautious gate with cane and walker, and marked difficulty moving from sitting to standing position as well as difficulty moving off his bed.  The Veteran was unable to lift his arms overhead and had symmetric weakness, had poor lower extremity strength and proprioception of his bilateral feet, and had symmetric lower extremity mild weakness.  Additionally, the Veteran reported that his legs buckle, causing him to fall.  The Veteran had decreased range of motion of the lumbar spine, issues with posture, and inability to extent at waist.  This caused "poor balance, dizziness, and limited ambulatory distance." 

At the hearing before the undersigned in January 2017, the Veteran noted he had a home health aide, needed help getting dressed and undressed, and had difficulty getting up after using the toilet (described as "excruciating even with grab bars"), used a cane because of his blindness, and was unsteady on his feet.  The Veteran could not be around a stove, as it would be dangerous due to how unsteady the Veteran is on his feet, and could not urinate standing up for the same reason.  The Veteran's wife said he could not do tasks around the house and needed other people to take care of those things, he would fall due to his back if he was not held up, and that "it's just not possible, not possible to do just ordinary things . . . around the house" and verified the Veteran's statement that he could not be near a stove.  The Veteran's representative contended, although the Veteran was blind, his imbalance was due to his service-connected back and that he needed assistance prior to becoming blind. 

As described above, there is medical evidence both for and against a finding that the Veteran requires the aid and attendance of another person for activities of daily life.  Namely, the April 2014 examination reported the Veteran could undertake activities of daily life, while the other two examinations and VA treatment records report that the Veteran has an inability to undertake many or most activities of daily living.  Accepting all the medical evidence as having equal probative value, the Veteran is entitled to the benefit of the doubt and, therefore, is shown to meet the threshold requirement that at least one of the enumerated factors for aid and attendance is present. 

While the Veteran has non-service connected blindness, the evidence of record shows that service connected disability results in the Veteran requiring aid and attendance.  The VA examinations reported issues with gait and balance stemming from his lumbar and lower extremity disability.  This has led to falls unrelated to blindness.  For example, the Veteran indicated that sometimes the pain  was so severe that at times he had issues getting up off the toilet even with grab bars and needed help while showering or washing himself.  The Veteran and his wife have related his issues with daily living to his back and they are competent to report on those aspects of his life which are capable of lay observation, including whether abnormal gait or imbalance is caused by a back or lower extremity disability.  Additionally, it is clear whether the Veteran's inability to dress and undress himself is caused in part by unstable balance. 

As noted above, the Veteran needs only one of the disabling conditions mentioned by 38 C.F.R. § 3.352 and the Veteran has satisfied this threshold.  Additionally, the Veteran has presented probative medical and lay evidence demonstrating that service-connected disability causes the Veteran to require help in dressing himself, washing himself, standing from sitting position (including standing after using the toilet), walking unassisted, and that he is unstable on his feet to the extent that he cannot take care of the wants of nature unaided.  Accordingly, the Veteran's claim for additional compensation based on a need for regular aid and attendance is granted.

Lastly, a single one hundred percent evaluation is not required for this type of SMC.


ORDER

Entitlement to additional compensation based on the need for regular aid and attendance for the Veteran is granted, subject to the controlling regulations applicable to the payment of monetary benefits.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


